Defendants are entitled to an in camera inspection of the requested files by Special Term as they have made a showing of facts sufficient to warrant review pursuant to Civil Rights Law § 50-a. It is reasonably likely that the requested files contain information which is material and relevant to an issue raised by the plaintiffs in their complaint — damage to their future careers. Since the confidential files may well reflect on the ability of the plaintiffs to advance their police careers, an in camera disclosure is ordered (People v Gissendanner, 48 NY2d 543; Wunsch v City of Rochester, 108 Misc 2d 854). If, upon the in camera inspection, Special Term determines that the files in fact contain information that is material and relevant to the issue concerning plaintiffs’ career potentials, it must disclose the information to defendants (Civil Rights Law § 50-a [3]). Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.